Douglas, J.,
dissenting. I would not reach the merit issue decided by the majority. I would
dismiss this action based upon relator’s refusal to testify on deposition after this court, ruling on a protective order sought by relator, denied relator’s request to be protected from the giving of a deposition. The sanction of dismissal is reasonable and appropriate given the fact that respondent certainly has a right to discover what activities relator has engaged in with regard to the petition campaign. See, generally, Civ.R. 37.
Wright, J., concurs in the foregoing dissenting opinion.